DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 21-23, 26, 29, and 33-40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Eliasen et al. (8,092,525).  Eliasen et al. disclose, at least in figures 4-8 and col. 6, line 40 to col. 9, line 22; a coaptation assist system for treating mal-coaptation of a heart valve in a heart of a patient, the heart valve having a valve annulus and first and second leaflets, the coaptation assist system comprising: a coaptation assist body (202) having a first coaptation surface and a second, opposed surface extending between a first lateral edge (left side of 202, as depicted in fig. 4) and a second lateral edge (right side of 202, as depicted in fig. 4)  of the coaptation assist body, the coaptation assist body introducible into the heart and deployable from a first 
Eliasen et al. also discloses a coaptation assist system for treating mal-coaptation of a heart valve in a heart of a patient, the heart valve having a valve annulus and first and second leaflets, the coaptation assist system comprising: a coaptation assist body (202) having a first coaptation surface and a second, opposed surface extending between a first lateral edge (left side of 202, as depicted in fig. 4) and a second lateral edge right side of 202, as depicted in fig. 4) of the coaptation assist body, the coaptation assist body introducible into the heart and deployable from a first configuration (when 202 is moved away from valve 108, as shown in fig. 5) to a second configuration (when 202 is engaged with valve 108, as shown in fig. 6), wherein in the second configuration the first coaptation surface is in position to coapt with the first leaflet of the heart valve, the coaptation assist body comprising a hub (at the bottom of 202, as shown in fig. 8, wherein proximal portions of 205 meet); an anchor (207) rotatable relative to the hub of the coaptation assist body (I.e., element 207 is rotatable about the hub when element 205 is bent or pivoted about the hub.); wherein the system 
Eliasen et al. further disclose a coaptation assist system for treating mal-coaptation of a heart valve in a heart of a patient, the heart valve having a valve annulus and first and second leaflets, the coaptation assist system comprising: a coaptation assist body (202) having a first coaptation surface and a second, opposed surface extending between a first lateral edge (left side of 202, as depicted in fig. 4) and a second lateral edge (right side of 202, as depicted in fig. 4)  of the coaptation assist body, the coaptation assist body introducible into the heart and deployable from a first configuration (when 202 is moved away from valve 108, as shown in fig. 5) to a second configuration (when 202 is engaged with valve 108, as shown in fig. 6), wherein in the second configuration the first coaptation surface is in position to coapt with the first leaflet of the heart valve, the coaptation assist body comprising a hub (at the bottom of 202, as shown in fig. 8, wherein proximal portions of 205 meet); an anchor (207) configured to be movable relative to the hub to engage a tip of the anchor with tissue of the heart; wherein the system further comprises a secondary anchor (another 207); wherein the coaptation assist body comprises two layers (an outer layer and an inner layer engaged with shaft 204 or 205); and wherein the first and second lateral edges taper radially inwardly (as depicted in fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eliasen et al. (8,092,525).  Eliasen et al. disclose the invention substantially as claimed, but do not explicitly disclose that the system comprises a tether or a suture to change the shape of the coaptation assist body.  However, Eliasen et al. teach, in col. 7, lines 13-16; that the system may include a suture, which may act as a tether attached to a “tab and/or ring” and/or as a securement to coronary tissue. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a tether or suture with system of Eliasen et al.  Such a modification would allow the valve body to be securely anchored to coronary tissue.
Claims 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eliasen et al. (8,092,525) in view of Webler et al. (7,404,824).  Eliasen et al. disclose the invention substantially as claimed, but do not explicitly disclose that the coaptation assist body comprises a layer of ePTFE or that the coaptation assist body comprises a Nitinol support.  Nevertheless, Eliasen et al. disclose, in col. 6, lines 26-39, that the coaptation assist body may comprise biocompatible polymers and/or metal.  Webler et al. teach, at least in col. 10, lines 48-57; a coaptation assist body that may comprise ePTFE.  It would have been obvious to .
Webler et al. also teach in fig. 2A and col. 13, lines 43-46; that a coaptation assist body (100) may comprise a Nitinol support.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a Nitinol support with the coaptation assist body of Eliasen et al.  Such a modification would allow the assist body to have a strong, flexible, and collapsible support shaped for delivering the coaptation assist body through a catheter and for anchoring the coaptation assist body to coronary tissue.
Claims 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eliasen et al. (8,092,525) in view of Maurer et al. (7,785,366).  Eliasen et al. disclose the invention substantially as claimed, but do not explicitly disclose that the coaptation assist body comprises a reinforcement layer, a layer to decrease a modulus of elasticity, or a layer to alter characteristics along a selected portion of the coaptation assist body.  Maurer et al. teach, at least in figure 1 and col. 7, lines 19-32; a coaptation assist body (10) including layers (20a-20n), which may comprise a reinforcement layer (e.g., a Nitinol segment).  It would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Maurer et al., to modify the coaptation assist body of Eliasen et al., so that it includes a reinforcement layer.  Such a modification would allow the assist body to be delivered through a catheter and then deformed into its desired shape and dimensions within a patient’s heart.
.

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771